NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                      2008-3338

                              DEBORAH A. STEPHENS,

                                                            Petitioner,

                                          v.

                            DEPARTMENT OF THE ARMY,

                                                            Respondent.


      Deborah A. Stephens, of Woodstock, Georgia, pro se.

       Leslie Cayer Ohta, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on the
brief were Jeanne E. Davidson, Director, and Kenneth M. Dintzer, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2008-3338

                             DEBORAH A. STEPHENS,

                                                     Petitioner,

                                          v.

                           DEPARTMENT OF THE ARMY,

                                                     Respondent.

Petition for review of the Merit Systems Protection Board in AT-0752-06-0614-C-2.

                           __________________________

                           DECIDED: April 24, 2009
                           __________________________

Before NEWMAN, FRIEDMAN, and MAYER, Circuit Judges.

PER CURIAM.

      The question in this case is whether a former government employee is entitled to

retain $27,350 that the government erroneously paid her in the mistaken belief that a

settlement agreement terminating her challenge to her removal required such payment.

The payment covered her salary for the nearly 11-month period for which she was

absent without leave from work. The Merit Systems Protection Board (“Board”) held

that the government had not violated the settlement agreement by seeking recovery of

that payment. We affirm.
                                           I

      The Army removed the pro se appellant Deborah A. Stephens effective April 27,

2006, because she had not worked since the fall of 2005. During that period when she

was absent without leave (“AWOL”), the Army showed her in a leave-without-pay status.

      Stephens challenged her removal before the Board, and the parties settled the

case on October 12, 2006, when they read into the record before the Board’s

administrative judge the terms of a settlement agreement. Four days later, on October

16, the administrative judge issued an order that summarized the parties’ agreement.

On October 27, Stephens wrote the Army stating her understanding of the agreement.

The settlement agreement was reduced to writing on November 16, 2006. (Hereinafter

“settlement agreement” refers to the written agreement). The administrative judge’s

order stating the parties’ understanding was attached to the settlement agreement.

      In the settlement agreement the government agreed to cancel Stephens’ removal

and to eliminate any AWOL charge against her. She agreed to retire voluntarily as of

August 31, 2006. The result of this back-dating of her retirement was to enable the

Army to pay her a $25,000 retirement bonus, which it agreed to do. She also was

permitted to use all of her accrued annual and sick leave. One effect of the settlement

agreement was to eliminate Stephens’ $6088.72 indebtedness to the government

reflecting overpayments for the time she was AWOL.

      On December 7, 2006 the Army erroneously paid her $27,350.10 reflecting the

amount she would have earned had she worked during the time she was AWOL. Two

weeks later the Army requested her to return that amount. Stephens then sought a




2008-3338                                  2
waiver of the overpayment refund, stating:       “I do not owe this debt and this debt

breaches the settlement agreement.”

       Stephens challenged the Army’s request to return the $27,350 by filing with the

Board a petition to enforce the settlement agreement, which she contended the Army

had breached by seeking the repayment. In his initial decision, which became final

when the Board refused to review it, the Board’s administrative judge denied

enforcement because he held that the Army had complied with the settlement

agreement and that the $27,350 was an overpayment which Stephens was not entitled

to retain.

       In the interval between the administrative judge’s initial decision and the Board’s

denial of review, Stephens filed with this court an appeal from the initial decision

denying the petition for enforcement.      This court affirmed.    It held that it lacked

jurisdiction to hear the appeal because it was not from a “final” Board decision or order.

It then ruled that “to the extent” this court had jurisdiction, the Board’s denial of

enforcement was affirmed because “[t]here is no evidence of breach” by the Army.

Stephens v. Dep’t of the Army, 2007-3113, slip. op. at 2, 3 (Fed. Cir. 2007).

                                            II

       Stephens contends that the settlement agreement entitled her to the pay she

would have received during the time she was AWOL had she worked, and that the

Board therefore should have enforced the settlement agreement to permit her to retain

the $27,350 the Army paid her erroneously.           The Board correctly rejected this

contention.




2008-3338                                   3
       The only provision of the settlement agreement that dealt with the restoration of

Stephens’ benefits was subparagraph (c), which stated:

       Retroactive pay to appellant. The agency will cancel all AWOL charges starting
       on October 13, 2005 until the effective date of her retirement action, and will
       retroactively approve [Stephens’] use of accrued sick leave. The agency will
       carry the employee on sick leave until the sick leave is exhausted. The agency
       will restore [Stephens’] annual leave from October 13, 2005 to August 31, 2006,
       in accordance with applicable rules and regulations. This correction of time
       cards will correct an overpayment of $6,088.72 as addressed in letter issued to
       [Stephens] by DFAS, dated January 21, 2006.

       The caption of this provision – “Retroactive pay to appellant” - is merely

descriptive. It generally describes the subject matter of the provision that follows it. It is

similar to the captions of the three other provisions of the settlement agreement

(subparagraphs a, b, and d) that state the Army’s obligation under that agreement. The

caption does not create or provide any specific obligations or entitlements. Cf. Bhd. of

R.R. Trainmen v. Balt. & Ohio R.R., 331 U.S. 519, 528-29 (When interpreting statutes,

“the title …of a heading of a section cannot limit the plain meaning of the text.”). The

government’s obligations under this paragraph are stated in the language that follows

the caption.

       Nothing in this language promises Stephens or obligates the government to

provide back pay for the time Stephens did not work because she was AWOL. It deals

only with sick and annual leave and the cancellation of “all AWOL charges” during that

period.   Contrary to Stephens’ apparent contention, the cancellation of her AWOL

charges did not also terminate her leave-without-pay status while she was AWOL. The

settlement agreement did not retroactively cancel that status.

       The settlement agreement was detailed and specific about the parties’ respective

obligations and entitlements. If the agreement was intended to require the Army to pay



2008-3338                                     4
her the salary she would have earned had she worked during her AWOL period,

presumably it would have explicitly so provided. The settlement agreement simply did

not entitle Stephens to back pay for that period.

              We have considered Stephens’ other contentions, but they are

unpersuasive.

                                     CONCLUSION

       The decision of the Board is affirmed.




2008-3338                                   5